United States Court of Appeals
                              For the First Circuit

No. 06-2176

                             UNITED STATES OF AMERICA,

                                          Appellee,

                                              v.

                            JUAN C. RODRIGUEZ-FERREIRA,

                                    Defendant-Appellant.




                                     ERRATA SHEET

          The opinion of this Court issued on June 30, 2008, is corrected as follows:

      On page 8, line 23, change "July 3, 2003" to "July 2, 2003"